Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 30, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant, a systems service engineer, was hired by the successor to his former employer to perform an assignment on an aircraft carrier. The assignment required that he be at sea for extended periods of time. He subsequently resigned from his position to attend to family matters in Oneida County. The Board denied his claim for unemployment insurance benefits on the basis that he voluntarily left his employment without good cause. Although claimant left his employment to assist his wife in caring for his ailing father and mother-in-law and provide emotional support to his troubled 25-year-old son, we find that substantial evidence supports the Board’s decision that he left his job for personal and noncompelling reasons (see, Matter of Moloney [Levine], 52 AD2d 1005; cf., Matter of Lauria [Catherwood], 18 AD2d 848). Accordingly, we decline to disturb the Board’s decision.
Mikoll, J. P., Crew III, Casey, Yesawich Jr. and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.